COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-18-00011-CV


VICKI PRUITT JOHNSON                                                APPELLANT

                                        V.

JOHN GILMER JOHNSON, JOEL                                           APPELLEES
DAVID JOHNSON, JUDY FOWLER,
ROSS GRIFFITH, CARY
SCHROEDER, JAMES HOLLIDAY,
DYANN MCCULLY, JOHN DOWDY,
AND WILLIAM RIDGEWAY

                                    ------------

         FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 096-288873-16

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     On April 18, 2018, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

     1
      See Tex. R. App. P. 47.4.
unless appellant filed with the court within ten days an appellant’s brief and a

motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We did not

receive an appellant’s brief or motion from appellant within ten days of April 18,

2018.

        Instead, appellant filed an untimely “Motion to Extend Time for Filing Brief”

on May 15, 2018. That untimely motion is DENIED.

        Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

        Appellant shall pay all costs of this appeal, for which let execution issue.



                                                      PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: June 28, 2018




                                       2